DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


   Claims status
2.	This office action is a response to an application filed on 05/12/2021 in which claims 1-30 are pending for examination.
                                        
                                                           Drawings
3.	The Examiner contends that the drawings submitted on 05/12/2021 are acceptable for examination proceedings.

Information Disclosure Statement
4.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 10/22/2021.

          Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

6.	A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
8.	Claims 1, 2, 3, 4, 5, 6, 7, 9, 15, 16, 17, 18, 19, 21, 23, 24, 25, 26, 27, 28, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TAHERZADEH BOROUJENI et al. (US 2022/0217736 A1), hereinafter “Boroujeni”.
	Regarding claim 1, Boroujeni discloses an apparatus for wireless communications at a user equipment (UE) (Figs. 1A-1B, 8-9, example wireless transmit/receive unit (WTRU) used within the communications system), 2comprising: 
3a processor, 4memory coupled with the processor (Figs. 1A-1B, 8-9, example of a WTRU), the processor and memory configured to: 
5receive, from a base station, a cancellation indication that indicates at 6least a first communication with the base station is cancelled (paragraph [0180], set of cancelled resources, based on a combination of a semi-static configuration and a dynamic indication through GC-DCI), the first communication using 7first resources for communications with the base station as part of a first configured grant or 8as part of a dynamically scheduled grant (paragraph [0180], frequency resources of the cancelled UL transmission are indicated relative to the configured set/pool of resources for the configured UL grant); and 
9communicate with the base station using one or more alternative 10resources (paragraphs [0181], [0202], [0218], another configured grant with the same transport block size (TBS)) associated with a second configured grant (paragraphs [0181], [0202], [0218], next CG occasion for a CG with the same TBS), different from the first resources (paragraphs [0181], [0202], [0218], a certain configured grant index), based 11at least in part on the received cancellation indication (paragraphs [0181], [0202], [0218], cancellation indication (CI) refers to a certain configured grant index).

Regarding claim 2, Boroujeni discloses the first configured grant is one of a plurality of configured grants that are received from the base station (paragraphs [0181], [0202], [0218], time shift included in the cancellation indication as part of the DCI or may be implicitly obtained from other parts of the cancellation indication, for example, time resources corresponding to the cancellation), and wherein the one or more alternative resources are associated with the second configured grant of the plurality of configured grants that is different than the first configured grant (paragraphs [0181], [0202], [0218], for example, after determining that the CI refers to a certain configured grant index, the WTRU may select another configured grant with the same transport block size (TBS) if the selected configured grant also meets the configured logical channel prioritization (LCP) restrictions for the LCHs included in the PDU).

Regarding claim 3, Boroujeni discloses the second configured grant is identified based at least in part on a radio resource control (RRC) configuration of a search space that is associated with a downlink control information (DCI) communication that carries the cancellation indication (Figs. 9-10, paragraphs [0204], [0226], [0228], URLLC WTRU transmission configuration may be sent semi-statically or statically to the eMBB WTRU using an RRC configuration or a MAC-CE transmission; this signal may indicate parameters such as the start, stop, periodicity and/or frequency resources of a CG or dynamic grant (DG) URLLC transmission that may possibly interrupt the transmission of a CG or DG eMBB WTRU).

Regarding claim 4, Boroujeni discloses the second configured grant is selected based at least in part on an ordered list of the plurality of configured grants (paragraphs [0202], [0218], autonomous retransmission for the cancelled PDU on the next CG occasion for a CG with the same TBS).

Regarding claim 5, Boroujeni discloses the processor and memory are further configured to: determine, based at least in part on the received cancellation indication, whether to transmit the first communication via the one or more alternative resources (paragraphs [0181], [0202], [0218], after determining that the CI refers to a certain configured grant index, the WTRU may select another configured grant with the same transport block size (TBS) if the selected configured grant also meets the configured logical channel prioritization).

Regarding claim 6, Boroujeni discloses the processor and memory are  further configured to: receive, from the base station, configuration information for at least the second configured grant, and one or more criteria for determining whether to use the one or more alternative resources associated with the second configured grant (paragraphs [0192], [0205], configured with a number of transmission profiles, or priority levels, by higher layers, for example a RRC configuration).

Regarding claim 7, Boroujeni discloses the one or more criteria for determining whether to use the one or more alternative resources when the first communication is part of the first configured grant include one or more of a timing of the cancellation indication relative to the first communication, a time duration associated with the cancellation indication, a set of resource blocks indicated by the cancellation indication, an amount cancelled resources associated with the cancellation indication, a preconfigured behavior associated with the cancellation indication, or any combinations thereof (paragraphs [0180], [0202], frequency resources of the cancelled UL transmission are indicated relative to the configured set/pool of resources for the configured UL grant, instead of being explicitly indicated or being indicated relative to the corresponding bandwidth part; WTRU may determine an alternative, an additional, or an overflow resource to transmit the PDU, or UCI, on, if the transmission has not already started).

 Regarding claim 9, Boroujeni discloses the one or more alternative resources are indicated as one or more alternative resource parameters in the first configured grant that provides the first resources for the first communication when the first communication is part of the first configured grant (paragraphs [0181], [0202], [0218], the WTRU may determine an alternative, an additional, or an overflow resource to transmit the PDU, or UCI, on, if the transmission has not already started. For example, after determining that the CI refers to a certain configured grant index, the WTRU may select another configured grant with the same transport block size (TBS) if the selected configured grant also meets the configured logical channel prioritization (LCP) restrictions for the LCHs included in the PDU).

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 3 from the perspective of the base station.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of the base station.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 5 from the perspective of the base station.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claims 7 and 9 from the perspective of the base station.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 6 from the perspective of the base station.

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 2 from the perspective of the base station.
Regarding claim 29, the claim is rejected based on the same reasoning as presented in the rejection of claim 3 from the perspective of the base station.

Regarding claim 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of the base station.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
11.	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TAHERZADEH BOROUJENI et al. (US 2022/0217736 A1), hereinafter “Boroujeni” in view of Islam et al. (US 2021/0168783 A1), hereinafter “Islam”.
Regarding claim 8, Boroujeni discloses the apparatus according to claim 6.
Boroujeni does not explicitly disclose “the one or more criteria for determining whether to use the one or more alternative resources when the first communication is part of the dynamically scheduled grant include one or more of a hybrid automatic repeat request (HARQ) identifier associated with the first communication, a repetition number of the first communication, or an indication of whether a transport block size follows the first communication, or any combinations thereof”.
However, Islam from the same or similar field of endeavor discloses the one or more criteria for determining whether to use the one or more alternative resources when the first communication is part of the dynamically scheduled grant include one or more of a hybrid automatic repeat request (HARQ) identifier associated with the first communication, a repetition number of the first communication, or an indication of whether a transport block size follows the first communication, or any combinations thereof (paragraphs [0051], [0103], subsequent UL grant for the same HARQ process (or transport block) with either same or different NDI bit status over a configured window or set of monitoring occasions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the one or more criteria for determining whether to use the one or more alternative resources when the first communication is part of the dynamically scheduled grant include one or more of a hybrid automatic repeat request (HARQ) identifier associated with the first communication, a repetition number of the first communication, or an indication of whether a transport block size follows the first communication, or any combinations thereof” as taught by Islam, in the system of Boroujeni, so that it would provide UE-specific indication mechanisms related to uplink multiplexing of transmissions with different reliability and/or latency requirements (Islam, paragraph [0010]).
Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 8 from the perspective of the base station.

12.	Claims 10, 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over TAHERZADEH BOROUJENI et al. (US 2022/0217736 A1), hereinafter “Boroujeni” in view of PARK (US 2020/0344747 A1), hereinafter “Park”.
Regarding claim 10, Boroujeni discloses the apparatus according to claim 1.
Boroujeni does not explicitly disclose “the processor and memory are further configured to: determine to use the one or more alternative resources for transmission of the first communication based at least in part on a length of a cancellation duration provided with the cancellation indication”.
However, Park from the same or similar field of endeavor discloses “the processor and memory are further configured to: determine to use the one or more alternative resources for transmission of the first communication based at least in part on a length of a cancellation duration provided with the cancellation indication (Figs. 11,13, paragraphs [0125]-[0126], [0129], [0133], UL cancellation indication information transmission, for example, a last symbol that transmits the UL cancellation indication information, or an UL symbol corresponding to the last symbol that transmits the UL cancellation indication information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the processor and memory are further configured to: determine to use the one or more alternative resources for transmission of the first communication based at least in part on a length of a cancellation duration provided with the cancellation indication” as taught by Park, in the system of Boroujeni, so that it would provide multiplexing a radio resource unit based on different numerologies from each other for efficiently satisfying each usage scenario requirement through a frequency band constituting any NR system (Park, paragraph [0004]).

Regarding claim 11, Boroujeni in view of Park disclose the apparatus according to claim 10.
Park further discloses the processor and memory are further configured to: determine a time duration for using the one or more alternative resources based at least in part on a timing of the cancellation indication relative to at least the first   communication, the length of the cancellation duration, a configured time duration, or any combinations thereof (paragraphs [0133], [0125], [0126], [0129], similar way to methods of determining the K value described above, the M value, which is a suspending duration, set by a base station/network and then transmitted to a UE through explicit signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the processor and memory are further configured to: determine a time duration for using the one or more alternative resources based at least in part on a timing of the cancellation indication relative to at least the first   communication, the length of the cancellation duration, a configured time duration, or any combinations thereof” as taught by Park, in the system of Boroujeni, so that it would provide multiplexing a radio resource unit based on different numerologies from each other for efficiently satisfying each usage scenario requirement through a frequency band constituting any NR system (Park, paragraph [0004]).
Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 10 from the perspective of the base station.

13.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over TAHERZADEH BOROUJENI et al. (US 2022/0217736 A1), hereinafter “Boroujeni” in view of 3GPP TSG RAN WG1 #97, hereinafter “3GPP’97”.
Regarding claim 13, Boroujeni discloses the apparatus according to claim 1.
Boroujeni does not explicitly disclose “the one or more alternative resources are determined based at least in part on a frequency portion identifier provided in the cancellation indication”.
However, 3GPP’97 from the same or similar field of endeavor discloses the one or more alternative resources are determined based at least in part on a frequency portion identifier provided in the cancellation indication (page 9, according to the time and frequency indication in UL cancellation indication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the one or more alternative resources are determined based at least in part on a frequency portion identifier provided in the cancellation indication” as taught by 3GPP’97, in the system of Boroujeni, so that it would provide working assumption and agreements aiming for down-selection, group common DCI and UE-specific DCI for UL cancelation indication (3GPP’97, page 1).

Regarding claim 14, Boroujeni in view of 3GPP’97 disclose the apparatus according to claim 13.
3GPP’97 further discloses the frequency portion identifier indicates whether frequency resources spanning all or a portion of a bandwidth part (BWP) are cancelled (page 9, UL BWP divided into a number of subsets where UL cancellation indication indicating the subsets of UL BWP as cancelled frequency resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the frequency portion identifier indicates whether frequency resources spanning all or a portion of a bandwidth part (BWP) are cancelled” as taught by 3GPP’97, in the system of Boroujeni, so that it would provide working assumption and agreements aiming for down-selection, group common DCI and UE-specific DCI for UL cancelation indication (3GPP’97, page 1).

Allowable Subject Matter
14.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions :
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations, and
(3) that all independent claims were amended with similar features and the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter: 
Park implicitly refers to “one or more alternative resources are used to transmit the first communication when the length of the cancellation duration meets or exceeds a time threshold (Figs. 11, 13, paragraphs [0125], [0126],[0129], [0133], performing PUSCH resource allocation based on a plurality of aggregated slots. In this case, a UE may suspend only remaining PUSCH transmission within the slot boundary of a slot (#n) over which UL cancellation indication is received).
The prior art, however, does not explicitly teaches nor suggests “the one or more alternative resources are used to transmit the first communication when the length of the cancellation duration meets or exceeds a time threshold, and wherein the UE cancels the first communication when the length of the cancellation duration is less than the time threshold”, as recited by claim 12.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414